Citation Nr: 1433788	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  13-34 231	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD).

2. Entitlement to an increased rating for PTSD, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford (Newington), Connecticut.  Subsequently, jurisdiction transferred to the RO in St. Petersburg, Florida.  

In March 2011, the Veteran testified before a decision review officer (DRO) at the VA RO in Hartford, Connecticut.  A transcript of that hearing is of record.

As discussed below, the Veteran withdrew his appeal of the initial rating for PTSD.  After withdrawing his appeal of the initial rating, the Veteran submitted a statement in August 2011, in which he expressed disagreement with the rating decision that granted the 30 percent rating.  Although the August 2011 statement was untimely to reinstate his initial rating appeal, it served as a valid notice of disagreement with the May 2011 rating decision.  In November 2013, the RO issued an SOC in which it continued his 30 percent rating for PTSD.  In December 2013, the Veteran perfected his appeal by filing a VA Form 9.  

This appeal was processed using VMBS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.
 
The issue of entitlement to an increased rating for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



FINDING OF FACT

In an August 2011 communication, the Veteran withdrew his appeal on the issue of entitlement to a higher initial rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to a higher initial rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  See 38 C.F.R. §§ 20.204. Withdrawal may be made by the appellant or by his or her authorized representative.  See 38 C.F.R. § 20.204(a).

A November 2009 rating decision granted an initial 10 percent rating for PTSD, effective August 8, 2009.  The Veteran perfected a timely appeal as to the initial rating.  In May 2011 the RO re-adjudicated the Veteran's claim and granted an initial rating of 30 percent, effective August 8, 2009.  In May 2011, the Veteran submitted a statement in which he wrote that he was satisfied with the 30 percent rating and wished to withdraw his appeal.  His representative at the Board submitted a statement in writing repeating the Veteran's statements.

The Veteran's statements satisfied the requirements for withdrawing an appeal.  See 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of entitlement to a higher initial rating for PTSD is dismissed.


REMAND

In the December 2013 VA Form 9, the Veteran stated that his PTSD symptoms were more severe than what was currently contemplated by his 30 percent disability rating.  The most recent examination of record is from March 2011, more than three years ago.  The Veterans appeal and contentions provide evidence that the disability has worsened since the last examination.  Therefore, a new examination is needed to determine the current severity of his service-connected PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, the record indicates that the Veteran receives treatment for PTSD at the Daytona Outpatient Clinic and West Haven VA Medical Center (VAMC).  However, the claims file only includes records from each facility dated up to August 2013 and October 2013, respectively.  VA has a duty to obtain the current treatment records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's VA treatment for PTSD since August 2013.

2.  Thereafter, schedule the Veteran for a VA examination to assess the severity of his service-connected PTSD.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.

3.  If the Veteran fails to report for any examinations, a copy of the notice of examination, including the address where the notice was sent must be associated with the claims file.  The Veteran is advised that failure to report for a scheduled VA examination without good cause may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).

4.  If any benefit sought is not granted in full, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
 
Department of Veterans Affairs


